OFFICE OF THE AYTORNEY GENERAL OF      TEXAS
                          AUSTIN




Dr. C. A. Sbau, Superintendent
Big Sprw State Hoappital
Big spHng, Texrs




          Thin 18 In                    e*t for our oplniallon
theabove quoatl                             Inaaawh 118the
exaot nature of                          ;a b7 7oourletter it-
mlf, ve quot.
                                     r an opinton
                                    repertmrrlon
                                    patient eom-
                                 on ato the ous-
                                  to the prtient
                               7 vlth the horpital.
                              number, say rla or
                             tjvlahemtotakethem
                           0, to a ball game, e&o.,
                       eY.lpIIea
                             of ruoln~orentlon.
                        moment of the relatlver


      stancea and In the event of an aooldent vhere-
      by “L tient might be injured, vould the
      euperE tadent OF the State be lisble for
      juagnent?"
Dr. C. A. WV,   Page 2



          Articles 3lg3I and 3193h, Vtmion’e Civil Statutes of
1925, preectibe the oonditlonsupon vhIch aentall7 Ill patients
of a State hospital me7 be granted temporaryleave of abeenoe
f-mm the Iiletltutlonr
         "Art. 31931. Temporary absence
          “The superintendentof nny Institution,
    after the exaalnationas hereiPsfterprovfdbd,
    ata7 permit an7 Inmate thereof tempomrrIl7to
    leave such inrtltotlon    in charge of Me
    guardIan, relatlvee,friends, or b7 himeli,
    for a period not exceeeding   tvelve lopthe,
    andara7~~lvehimwhenret~db7~euah
    gunrdlnn, relative, friend, or upon his own
    application,vlthln eueh period, without an7
    further order of eomanltmmt,but ao patient,
    vho h&e been ahnrged vlth, or convictedof,
    eoam offense sad beea 8djudged ineaue in
    reoordanoevlth the proylelona 05 the code.
    of crInlna1 prooedure, still be permftted
    to temporarilyleave such InetltutIonwithout
    the approval of the governor, nor shall euoh
    permIssion teminnts or Iu en7 ua7 affeat the
    or*lnalorderof       couttment.   The superintend-
    ent -7 xwquire 88 a oopditlon of such leave
    of absence, that the person in vhosa oharge
    the patient la permitted to ieave the lnetitu-
    tlon, shall m8ke reports to him of the patient's
    condition. An7 euoh superintendent,guamlIen,
    relative or friend ma7 termlmate such lerve
    o f lb eewe at nny tlm and authorize the
    arrest and return of the patient. An7 petiae
    officer of this State ahall oauee such patient
    to be meted      and returned upon the request
    of en7 euoh superintendent,guamlIen, reietlve
    or friend. An7 patient, exoept eucihas &e
    charged vlth, or oonvIcteU of 801~ offene~,
    a    bye been uJB11Bed imane in aapOFdE&lCe
    with the provisions of tbs code of orimlnnl
    procedure, vho has returned to tb inrt%tu-
    tion at the expiration~oftwelve months ma7
    be granted am add&tlonal leave by the aupeH~-
    tendent or upon hi8 recomendation.
Do. C. A. Sbav, Pa&e 3


         'Art. 3193J. Money and clothing
         "Ho patient in a State hospital shall be
    discharged therefrom or permitted to leave on
    a temporary visit without suitable clothing;
    and the Board of Control may furnish the ma&se,
    and such an amoulltof money, not exceeding
    twenty dollars (920.00)as they may consider
    necessary. Inquiry shall be made into the
    future situation of every patient &bout to
    be'dlschargedor permitted to be tmnporarlly
    absent, and preeautlonarymedical advice
    shall be given him. Ho patient shall be
    discharged or permltted to be temporarily
    absent from anY inetltutlonvlthout a per-
    sonal eximlnatlon of his mental condition
    made by one of the hospital physicians vlth-
    In forty-eighthours of hle departure, the
    result of vhIch shall be entered in his case
    reoord:
          Our lnterpretstlonof the authority granted the eqper-
Intended by these etstutee, as related to the ml.n queetioa
here ln~ol~ed, hinges upon the proper meaning of the vord
"friend" as used in the statute. We believe the follovlng
definitionsars within both the letter and the spirit of the
lnvr
          A friend is "one vho entertains for another euoh een-
tirwmts of eeteesi,respeot, and affeotion that ha eeske Me
eoelety and velfare; a veil-wisher." Uebeter~e InteFnatlonal
Diotlonary,2nd Ed. Unnbrldged.
          "A 'friend' Is one vho entertains regard
     for another and takes native interest in his
     valfare. In re Wagner, 114 H.W. 868, 869,
     870, 151 Mich. 74. Words and Phrnsee, Vol.
     17, P. 596.
             "The vord 'friend,'8s used in 8 stat-
    ute providing for the fIl:ng of a petition
    for adjudicationof mental IncompetencYby
     'a relative or friend,' meaue one f8YOrablY
    disposed    toward the alleged Incompetentand ~
    scting for his interest and beliefIt,no
    paptiodar degree of inttioy beins reqUlmd*',
    Aed Y..Robinson, 78 P. (26) 1156.
pp. C. A. Shav, Page 4


         "The vord Ufriend,'Fn Insanity Lav,
    173, LWS 1896, P. 501, o. 545,  providfng

    that any one in custody 8s an insane per-
    son  IS entitled to n vrlt of habeee corpus
    on a proper applicationnvndeby him or some
    'friend'in hla behalf, means one 'fnvorably
    disposed. 104 A.D. 47, quoting And.
    L&v Dict.~ Wordn snd Phrases, Vol. 17,
    P. 696.
          Ye amiums that nny.pereon to vhom the superintendent
of a State hospital might surrender custody and control of 8
         Ill patient, even for s short time, vould be ens vho
lpenta3J.J
(althoughnot 8 relstlve,~noran employee of the hospital) V&B
favorablydisposed tovnrd the patlent, snd thus his friend.
And our opinion la llmlted to such 8 case.
          It 1s therefore our oplnIon that the euperlntendent
of 8 St&e hospitsl wq legally, acting in his dieoretIon   for
the best interests of the pntlents, release mentally Ill patle&e
of euoh hospital to a person not eonneotedvlth the horpltal, mm
relsted to any of the patIente, for the purpose of fumlahlng
reorentlonto such patlente. It will be noted, hovever, that
the etetutes ebova quoted contain oetiaiu condltlousupon vhich
lu8h aotlon may be taken, and these conditlonemet be oompllbil
vlth. And, elnclethe statute plsoes the matter in the dieeretiaar
of the superintendent,and does not require the consent of the
pntlsnt, ve are of the opinion that their consent is not required.
          Your question as to the llnblllty of the State In aase
8 patient is lnjursd vhlle so relereed has been deoided very reoent-
ly by the Dallas Court of Civil Appeals in the cnee of Yelch vs.
St&s, 148 S. V. (26) 876 (vrlt of error refused), In that ease
the court held that the State v&s not liable for fhe alleged neg-
llgeuce of the superintendentof the Temell Statb Rospltal in
permlttlngan employee of the hospital, knovu to be 8 reokleea
driver, to oarry patients to n ball game la hle car (one of the
patients being killed in a colllelon occturrlng during the trip).
The superintendent'slinbllity in such a case vould depend on
vhether or not he vas negligent in guarding the velfsxe end safety
of the patient; which, of course, vould depend upon the clrcum-
stances In each case.
                                                Yourr veq truly
                                        ATTORREXBEEiUL     OF TEXAS